      Case 21-13909-JKS           Doc 4      Filed 05/12/21 Entered 05/12/21 12:33:57               Desc OSC
                                          File Documents Page 1 of 2
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 21−13909−JKS
                                         Chapter: 11
                                         Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   SKD Management LLC
   261 Broad Avenue
   Fairview, NJ 07022
Social Security No.:

Employer's Tax I.D. No.:
  46−3846112

                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on May 11, 2021 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

         Summary of Assets and Liabilities for Non−Individuals, Declaration Under Penalty of Perjury for Non
Individual Debtors, Statement of Financial Affairs For Non−Individuals, Atty Disclosure Statement, Statement of
Corporate Ownership, Schedules A/B,D,E/F,G,H

     It is hereby ORDERED that:

     The debtor or debtor's attorney must appear at a hearing before the Honorable John K. Sherwood on:

    Date: June 8, 2021
    Time: 10:00 AM
    Location: Courtroom 3D, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Courtroom 3D, Newark,
NJ 07102


     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
     Case 21-13909-JKS   Doc 4      Filed 05/12/21 Entered 05/12/21 12:33:57   Desc OSC
                                 File Documents Page 2 of 2
Dated: May 12, 2021
JAN: dlr

                                      John K. Sherwood
                                      United States Bankruptcy Judge
